  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


HEATH WHITT,                     )
                                 )
        Plaintiff,               )
                                 )        CIVIL ACTION NO.
        v.                       )          2:18cv647-MHT
                                 )               (WO)
CPT. CARGAIL, et al.,            )
                                 )
        Defendants.              )

                               ORDER

    It is ORDERED that plaintiff’s motion for change of

address (doc. no. 28) is denied as moot because the

court    has   already   dismissed     this   case    pursuant   to

plaintiff’s    request   for   dismissal.       See   Plaintiff’s

Motion to Dismiss (doc. no. 26); Order Dismissing Case

(doc. no. 27).

    This case remains closed.

    DONE, this the 24th day of September, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
